 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JESUS GONZALEZ,                               CV 19-4768 PA (GJSx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   LANGHAM HOTELS PACIFIC
     CORPORATION,
15
                   Defendants.
16
17
18          Pursuant to the Court’s September 13, 2019 Minute Order dismissing this action for
19   lack of prosecution and for failure to comply with a Court order,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22          IT IS SO ORDERED.
23
24   DATED: September 15, 2019                         _________________________________
                                                                  Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE
26
27
28
